Citation Nr: 0803386	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-34 923	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, claimed as due to exposure to hazardous 
materials.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as due to exposure to hazardous 
materials.

3.  Entitlement to service connection for impaired immune 
system function, claimed as due to exposure to hazardous 
materials.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from an October 2004 rating action that denied service 
connection for a respiratory disability, an acquired 
psychiatric disorder, and impaired immune system function, 
each claimed as due to exposure to hazardous materials.  

In September 2006, the veteran and his wife testified at a 
Board hearing before a Veterans Law Judge (VLJ) at the RO.

For the reason expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  The VA will notify the veteran when 
further action on his part is required.


REMAND

In September 2006, the veteran testified at a Board hearing 
at the RO.  However, a clear recording of the hearing could 
not be obtained due to technical problems.  Thus, in November 
2007 the Board notified the veteran that he was entitled to 
another hearing.  In December 2007, the veteran responded 
that he wanted a Board videoconference hearing at the RO with 
a VLJ in Washington, D.C.         

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to a veteran who requests one and is willing 
to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  
Since the RO schedules Board videoconference hearings, a 
remand of this matter to the RO is warranted.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:
 
The RO should schedule, at the earliest 
available opportunity, a Board 
videoconference hearing for the veteran 
and any witnesses.  The RO should notify 
the veteran and his representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2007).  After the hearing, the claims 
folder should be returned to the Board in 
accordance with current appellate 
procedure.
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

